Citation Nr: 0336847	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for headaches.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to February 
1991.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for a bilateral hearing loss and 
headaches.  

The issue of service connection for headaches will be 
addressed in the REMAND appended to this decision.   


FINDING OF FACT

The veteran's current hearing acuity as measured by a VA 
Audiogram for the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is less than 25 decibels and his speech recognition 
scores are more than 94 percent, which does not meet the 
criteria for a disability due to impaired hearing as defined 
by the applicable VA regulation.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  In August 2001 the RO 
sent the veteran a letter.  It informed him of the evidence 
necessary to support his claims.  He was instructed to 
identify all relevant evidence and told that the RO would 
assist him in obtaining records.  
The appellant was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Quartuccio, supra.  

The veteran submitted releases to the RO which indicated that 
he had been treated by Dr. D and Dr. H.  The RO requested 
those records which were obtained and associated with the 
claims folder.  The veteran's complete service medical 
records have been obtained and are in the claims file.  There 
is no indication that there are any additional relevant 
evidence that has not been obtained.  

Pursuant to VCAA, VA has a duty to provide a medical 
examination and/or opinion if the medical evidence is not 
sufficient to make a decision on a claim.  Here the RO 
arranged for the veteran to be examined by VA in September 
2001; that evaluation obtained medical findings necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  It is also pertinent to note that 
the September 2001audiological examination failed to show a 
hearing loss disability as defined by the applicable VA 
regulation.  38 C.F.R. § 3.385.    

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Factual Background.  On service enlistment examination in 
March 1985 the veteran's ears were noted to be normal.  At 
service entrance in June 1985 the audiological revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-5
5
LEFT
5
5
-5
5
10

In service in November 1987 audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
5
LEFT
5
0
0
10
5

In service in May 1988 authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
30
30
LEFT
10
5
5
10
5

On service separation examination in January 1991 the 
veteran's ears were noted to be normal.  On his Report of 
Medical History the veteran denied any history of hearing 
loss.  Audiological evaluation in January 1991 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
5
5
-5
5
20

A VA audiological evaluation was conducted in August 2001.  
On the VA authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
5
10
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  

A VA ear, nose and throat examination in August 2001 revealed 
normal ears.  The audiogram demonstrated the veteran's 
hearing was entirely within normal limits, bilaterally.  

The RO obtained the veteran's private treatment records from 
Dr. D.  They included March 1998 records of treatment for 
otitis externa.  Examination revealed the veteran had 
impacted cerumen.  February 2000 records again noted impacted 
cerumen.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385(2003).  

Analysis.  The regulations define impaired hearing at 
38 C.F.R. § 3.385.  The Board has compared the results of 
audiological testing and found that the veteran does not 
demonstrate impaired hearing in either ear as defined by the 
regulation.  That is, the most recent VA audiological 
examination revealed findings that do not meet the criteria 
for a disability due to impaired hearing as defined by 
38 C.F.R. § 3.385.  

The veteran's hearing acuity in both ears is not impaired to 
the degree that auditory thresholds in the frequencies from 
500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or higher 
or are 26 decibels or greater for at least three of the 
thresholds.  His speech recognition scores are not less than 
94 percent.  All of the audiological evaluations performed 
during and after service failed to show such hearing 
impairment.  While the veteran's 1988 in-service audiological 
evaluation showed some definite increase in decibel loss, 
which came close to a hearing loss disability as defined by 
38 C.F.R. § 3.385, subsequent separation and post-service 
examinations revealed findings that fell far short of what is 
required for a hearing loss disability.  Absent proof of a 
present disability there can be no valid claim.  38 C.F.R. 
§ 3.385; See also, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

As the preponderance of the evidence is against the claim for 
bilateral hearing loss, the benefit of the doubt doctrine is 
not for application and the claim must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The veteran is also seeking service connection for headaches.  
In an August 2001 Statement in Support of Claim the veteran 
asserted he had headaches as a result of cleaning vents in 
service and being exposed to "radiological" material and 
lead paint.  He also stated his headaches might be related to 
something from the "Gulf."  

The veteran submitted a copy of a certificate of superior 
performance as a member of the Deck Department vent cleaning 
detail in May 1986.  The certificate praised his work as part 
of the "Radiological Control Division" and noted his vents 
were the cleanest in the entire ship.  The certificate was 
from the USS Orion.  September 1988 service medical records 
reveal the veteran was examined to determine if he was 
qualified to use a respirator.  May 1989 service medical 
records reveal he was screened and no information was present 
to preclude access to classified material.  In September 2001 
the veteran told the VA examiner he had assisted in the 
cleanup of a nuclear explosion in the Soviet Union.  He 
stated he had developed his headaches in 1990 or 1991 while 
he was serving in the Navy.  

On his VA Form 9 the veteran stated he was on the USS Orion 
in Italy when the Russian Disatan reactor blew up.  He also 
stated he had painted his ship without the proper respirator 
and in areas of the ship which were not properly ventilated.  
He contends his headaches are related to his exposure to 
toxic substances in service.  

VA examination in September 2001 included a diagnosis of 
headaches.  The VA examiner did not offer his opinion as to 
whether or not the veteran's headaches were related to 
service, to include the veteran's claimed exposure to toxic 
substances in service.  

In addition, the Board has noted the veteran has referred to 
serving in the "Gulf."  Review of his Form DD 214 indicates 
he had one year and ten months of foreign service and five 
years and three months of sea duty.  The RO in the April 2002 
rating decision referred to the veteran as a "Gulf War 
Veteran."  From the information in the claims folder the 
Board is unable to determine if the veteran meets the 
criteria for consideration for disabilities due to 
undiagnosed illnesses for Persian Gulf War veterans.  
38 C.F.R. § 3.317 (2003).  

In order to determine if the veteran meets the criteria to be 
considered a Persian Gulf War Veteran within the meaning of 
38 C.F.R. § 3.317(d) the claim must be remanded to obtain his 
complete service personnel file.  His personnel records may 
also contain information as to his exposure to toxic 
materials in service.  

Therefore the claim is remanded for the following 
development:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for headaches since April 
2000.  After securing the necessary 
release, the RO should obtain these 
records.  

2.  The RO should attempt to secure the 
veteran's complete service personnel 
records through official channels.  

3.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  

4.  The veteran should be afforded a VA 
examination to determine whether his 
headaches began during or as the result 
of some incident of service, to include 
claimed exposure to toxic substances.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After reviewing 
the relevant evidence in the claims file, 
the medical history, clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the veteran's 
headaches began during service or are 
causally linked to some incident of 
active duty, to include his claimed 
exposure to toxic substances.    

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed. 

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



